UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COTY INC., et al.,

                              Plaintiffs,

       against
                                                       CIVIL ACTION NO.: 18 Civ. 11145 (LTS) (SLC)

                                                                           ORDER
COSMOPOLITAN COSMETICS INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       An in-person status conference was held today, February 5, 2020, regarding the

discovery issues raised in the parties’ joint status report. (ECF No. 72). The parties’ request to

file discovery motions is DENIED as moot in light of the following rulings.

       By Wednesday, March 4, 2020, the parties are ordered to complete the following:

       1. Defendants are ordered to complete production of documents related to the
          accused decoded products, including supplier and sale information.
       2. Defendants are ordered to produce documents related to the individual defendants’
          roles.
       3. Plaintiffs are ordered to produce redacted versions of agreements between the
          plaintiffs, and Coty Inc.’s agreements with its distributors to the extent they refer or
          relate to production codes.
       4. Plaintiffs are ordered to produce documents about the production codes, including
          what they are and how they are used.
       5. Plaintiffs are ordered to produce a list of the direct distributors Coty Inc. utilizes for
          distribution of the accused decoded products.
       6. Plaintiffs are ordered to identify products that bear the asserted production codes.
       7. The parties are ordered to meet and confer regarding Defendants’ request for
          information concerning Plaintiffs’ revenue with respect to the accused decoded
          products.

       To the extent that the parties have additional discovery disputes after completing the

steps above, they may file a joint Letter-Motion listing each side’s position.
         Plaintiffs are ordered to respond to Defendants’ counterclaim (ECF No. 68) by Monday,

February 24, 2020.

         The parties’ request for an extension of time to complete document discovery is

GRANTED. The parties’ discovery deadlines are updated as follows:

         1.   Fact discovery must be completed by Friday, May 29, 2020.
         2.   Expert reports must be complete by Friday, June 12, 2020.
         3.   Rebuttal reports must be complete by Monday, July 13, 2020.
         4.   Expert Discovery must be complete by Thursday, August 13, 2020.

Dated:           New York, New York
                 February 5, 2020


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
